Case: 14-14032     Date Filed: 08/28/2015   Page: 1 of 6


                                                             [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 14-14032
                              Non-Argument Calendar
                            ________________________

                         D.C. Docket No. 1:14-cv-01623-TWT



ELISHA GILBERT, JR.,

                                                            Plaintiff-Appellant,

                                      versus

FREDERICK L. DANIELS, JR.,
Chairman, DeKalb County,
BARBARA BABBIT KAUFMAN,
Vice Chairman, Fulton County,
HAROLD BUCKLEY, SR.,
Treasurer, DeKalb County,
JUANITA JONES ABERNATHY,
Secretary, City of Atlanta,
ROBERT L. ASHE, III,
City of Atlanta, et al.,

                                                            Defendants-Appellees,

ADAM ORKIN,
Fulton County, et al.,

                                                            Defendants.
              Case: 14-14032     Date Filed: 08/28/2015   Page: 2 of 6


                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                 (August 28, 2015)

Before MARTIN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

      Pro se plaintiff-appellant Elisha Gilbert appeals from the district court’s

dismissal of his civil rights complaint, brought pursuant to 42 U.S.C. § 1983. On

appeal, Gilbert reiterates the merits of his claims and argues that the district court

erred by dismissing his complaint because the defendants were not entitled to any

forms of immunity.

      We review de novo a district court’s grant of a motion to dismiss for failure

to state a claim, accepting all factual allegations in the complaint as true and

construing them in the light most favorable to the plaintiff. Timson v. Sampson,

518 F.3d 870, 872 (11th Cir. 2008). We liberally construe the pleadings of pro se

parties, Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168 (11th Cir.), cert.

denied, 135 S. Ct. 759 (2014), but pro se litigants still must conform to procedural

rules, Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007).

      Rule 8(a)(2), Fed. R. Civ. P., requires a complaint to include “a short and

plain statement of the claim showing that the pleader is entitled to relief.”


                                          2
              Case: 14-14032     Date Filed: 08/28/2015    Page: 3 of 6


Although there is no “technical form,” the plaintiff’s allegations “must be simple,

concise, and direct.” Id. 8(d)(1). The purpose of Rule 8(a)(2)’s requirement is “to

give the defendant fair notice of what the claim is and the grounds upon which it

rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1964

(2007) (ellipsis, citation, and internal quotation marks omitted); see Ashcroft v.

Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (“[T]he pleading standard

Rule 8 announces does not require ‘detailed factual allegations,’ but it demands

more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” (citing

Twombly, 550 U.S. at 555, 127 S. Ct. at 1964)).

      To survive a motion to dismiss for failure to state a claim under Rule

12(b)(6), Fed. R. Civ. P., “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Iqbal, 556
U.S. at 678, 129 S. Ct. at 1949 (internal quotation marks omitted). Where it

appears that a more carefully drafted complaint might state a claim, a pro se

plaintiff “must be given at least one chance to amend the complaint before the

district court dismisses the action with prejudice.” See Bank v. Pitt, 928 F.2d 1108,

1112 (11th Cir. 1991), overruled in part by Wagner v. Daewoo Heavy Indus. Am.

Corp., 314 F.3d 541, 542 (11th Cir. 2002) (en banc) (holding that this rule does not

apply to counseled plaintiffs). But the district court need not grant leave to amend




                                          3
               Case: 14-14032      Date Filed: 08/28/2015     Page: 4 of 6


“where amendment would be futile.” Corsello v. Lincare, Inc., 428 F.3d 1008,

1014 (11th Cir. 2005); see Bank, 928 F.2d at 1112-13.

       Here, Gilbert filed a “shotgun” pleading. See Weiland v. Palm Beach Cty.

Sheriff’s Office, ___ F.3d ___, ___, No. 13-14396, 2015 WL 4098270, at *4-5

(11th Cir. July 8, 2015) (explaining and categorizing shotgun pleadings). His

complaint names thirty-two defendants but does not identify which defendant is

responsible for what alleged constitutional violation. Additionally, the complaint

is not divided into separate paragraphs, each describing a “single set of

circumstances,” as required by the rules.          See Fed. R. Civ. P. 10(b).         The

defendants’ various motions to dismiss raised multiple grounds for dismissal,

including failure to state a claim, several types of immunity, insufficient service of

process, the Rooker-Feldman doctrine1, and the defense that the complaint was a

shotgun pleading that failed to give fair notice of the claims raised.

       The district court granted the defendants’ motions to dismiss, but it gave

little indication of its reasoning for doing so. The court concluded simply as

follows: “The Plaintiff fails to allege a plausible claim for relief. The Defendants’

Motions to Dismiss [Doc. 6, 7, 8 & 9] are GRANTED.                        This action is

DISMISSED.” Although the court cited Iqbal and Twombly and found that Gilbert



      1
         The Rooker–Feldman doctrine derives from Rooker v. Fidelity Trust Company, 263
U.S. 413 (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).
                                            4
              Case: 14-14032      Date Filed: 08/28/2015     Page: 5 of 6


failed to state a claim, it did not address any of the allegations or explain how they

failed to meet Rule 8(a)(2)’s pleading standard.

      “Many times, and in many contexts, this Court has admonished district

courts that their orders should contain sufficient explanations of their rulings so as

to provide this Court with an opportunity to engage in meaningful appellate

review.” Danley v. Allen, 480 F.3d 1090, 1091 (11th Cir. 2007). The district

court’s order in this case is “devoid of any facts and any legal analysis.” Id. As

such, it is difficult for this Court to conduct a meaningful review. See id. 1091-92.

      Moreover, the district court dismissed the complaint without giving Gilbert

the opportunity to amend his complaint or finding that amendment would be futile.

See Corsello, 428 F.3d at 1014; Bank, 928 F.2d at 1112. And at no time before

dismissing the action did the court advise Gilbert of the deficiencies in his

complaint and instruct him to file an amended complaint. Where allegations are

vague and ambiguous and the defendants and court must guess at precisely what

the claims are, the court should require the plaintiff to replead his claims. See

Byrne v. Nezhat, 261 F.3d 1075, 1128-33 (11th Cir. 2001); see also Fed. R. Civ. P.

12(e) (permitting the court to order repleader).

      It is “the responsibility of the district court in the first instance” to review the

record and render a reasoned decision on the sufficiency of the allegations in

Gilbert’s complaint. Danley, 480 F.3d at 1092. Accordingly, we vacate the


                                           5
              Case: 14-14032    Date Filed: 08/28/2015   Page: 6 of 6


dismissal of Gilbert’s complaint and we remand for the district court to develop the

record and determine, in the first instance, whether Gilbert should be instructed to

replead his claims or whether amendment would be futile.

      VACATED and REMANDED.




                                         6